DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11016819. This is a statutory double patenting rejection.

Instant Application 
11016819 Patent 
A physical server disposed in a cluster of physical servers that execute a clustered application, the physical server comprising:
one or more processors; and 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: 

execute a virtual resource that supports the clustered application, the virtual resource being included in a group of virtual resources that run on respective physical servers of the cluster of physical servers; 

receive an indication of a database instance running on a particular physical server of the cluster of physical servers that is nearest the physical server, the database instance being included in a group of database instances that maintain a common dataset on respective physical servers of the cluster of physical servers; 

select the database instance from among the group of database instances based at least in part on the particular physical server being nearest the physical server; and cause the virtual resource to access the database instance.
1. A physical server disposed in a cluster of physical servers that execute a clustered application, the physical server comprising: 
one or more processors; and 

one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: 

execute a virtual resource that supports the clustered application, the virtual resource being included in a group of virtual resources that run on respective physical servers of the cluster of physical servers; 

receive an indication of a database instance running on a particular physical server of the cluster of physical servers that is nearest the physical server, the database instance being included in a group of database instances that maintain a common dataset on respective physical servers of the cluster of physical servers; 

select the database instance from among the group of database instances based at least in part on the particular physical server being nearest the physical server; and cause the virtual resource to access the database instance.
2. (Original) The physical server of claim 1, wherein the virtual resource comprises a virtual machine.
2. The physical server of claim 1, wherein the virtual resource comprises a virtual machine.
3. (Original) The physical server of claim 1, wherein the virtual resource comprises an application container.
3. The physical server of claim 1, wherein the virtual resource comprises an application container.
	
4. (Original) The physical server of claim 1, wherein the particular physical server on which the database instance is running is the same as the physical server on which the virtual resource is running.
4. The physical server of claim 1, wherein the particular physical server on which the database instance is running is the same as the physical server on which the virtual resource is running.
5. (Original) The physical server of claim 1, wherein: the particular physical server is different than the physical server; and the particular physical server on which the database instance is running is nearest the physical server of the virtual resource such that, at least one of: the virtual resource accesses the database instance with the least amount of network latency from among the group of databases instances; or the physical server is located nearest the particular physical server from among the cluster of physical servers.
5. The physical server of claim 1, wherein: the particular physical server is different than the physical server; and the particular physical server on which the database instance is running is nearest the physical server of the virtual resource such that, at least one of: the virtual resource accesses the database instance with the least amount of network latency from among the group of databases instances; or the physical server is located nearest the particular physical server from among the cluster of physical servers.
6. (Original) The physical server of claim 1, comprising further computer- executable instructions that, when executed by the one or more processors, cause the one or more processors to receive a ranked list of the database instances, wherein the database instances in the ranked list are ranked based at least in part on how near the physical server is to the respective physical servers on which the database instances are instantiated.
6. The physical server of claim 1, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to receive a ranked list of the database instances, wherein the database instances in the ranked list are ranked based at least in part on how near the physical server is to the respective physical servers on which the database instances are instantiated.
7. (Original) The physical server of claim 6, comprising further computer- executable instructions that, when executed by the one or more processors, cause the one or more processors to: determine that the database instance running on the particular physical server is unavailable for access by the virtual resource; identify, from the ranked list of the database instances, a secondary database instance that is accessible by the virtual resource; and cause the virtual resource to access the secondary database instance.
7. The physical server of claim 6, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: determine that the database instance running on the particular physical server is unavailable for access by the virtual resource; identify, from the ranked list of the database instances, a secondary database instance that is accessible by the virtual resource; and cause the virtual resource to access the secondary database instance.





	
8. (Original) The physical server of claim 1, wherein the indication of the of the database instance comprises a domain name associated with the database instance, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: performing a domain name system (DNS) lookup to identify an internet protocol (IP) address associated with the particular physical server, wherein receiving the indication of the database instance comprises identifying, based at least in part on the DNS lookup, the indication that the particular physical server is nearest the physical server.
8. The physical server of claim 1, wherein the indication of the of the database instance comprises a domain name associated with the database instance, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: performing a domain name system (DNS) lookup to identify an internet protocol (IP) address associated with the particular physical server, wherein receiving the indication of the database instance comprises identifying, based at least in part on the DNS lookup, the indication that the particular physical server is nearest the physical server.
	
9. (Original) A method comprising: executing an application container on a physical server of a cluster of physical servers, the application container being included in a group of application containers of a clustered application executing on the cluster of physical servers; receiving, at the application container, an indication of a database instance running on a particular physical server of the cluster of physical servers that is nearest the physical server, the database instance being included in a group of database instances that maintain a common dataset on respective physical servers of the cluster of physical servers; selecting the database instance from among the group of database instances based at least in part on the particular physical server being nearest the physical server; and accessing, by the application container, the database instance based at least in part on the database instance being on the particular server that is nearest the physical server.
9. A method comprising: executing an application container on a physical server of a cluster of physical servers, the application container being included in a group of application containers of a clustered application executing on the cluster of physical servers; receiving, at the application container, an indication of a database instance running on a particular physical server of the cluster of physical servers that is nearest the physical server, the database instance being included in a group of database instances that maintain a common dataset on respective physical servers of the cluster of physical servers; selecting the database instance from among the group of database instances based at least in part on the particular physical server being nearest the physical server; and accessing, by the application container, the database instance based at least in part on the database instance being on the particular server that is nearest the physical server.
10. (Original) The method of claim 9, wherein the particular physical server on which the database instance is running is the same as the physical server on which the application container is running.
10. The method of claim 9, wherein the particular physical server on which the database instance is running is the same as the physical server on which the application container is running.
11. (Original) The method of claim 9, wherein: the particular physical server is different than the physical server; and the particular physical server on which the database instance is running is nearest the physical server of the application container such that, at least one of: the application container accesses the database instance with the least amount of network latency from among the group of databases instances; or the physical server is located nearest the particular physical server from among the cluster of physical servers.

12. (Original) The method of claim 9, further comprising receiving, at the application container, a ranked list of the database instances that are ranked based at least in part on how near the physical server of the application container is to the respective physical servers on which the database instances are instantiated.

13. (Original) The method of claim 12, further comprising: determining that the database instance running on the particular physical server is unavailable for access by the application container; identifying, from the ranked list of the database instances, a secondary database instance that is accessible by the application container; and accessing, by the application container, the secondary database instance.

14. (Original) The method of claim 9, wherein the indication of the of the database instance comprises a domain name associated with the database instance, further comprising: performing a domain name system (DNS) lookup to identify an internet protocol (IP) address associated with the particular physical server, wherein receiving the indication of the database instance comprises identifying, based at least in part on the DNS lookup, the indication that the particular physical server is nearest the physical server.

15. (Original) A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: instantiate an application container on a first physical server of a cluster of physical servers, the application container being included in a group of application containers of a clustered application that execute on the cluster of physical servers; receive infrastructure data indicating individual physical servers of the cluster of physical servers on which individual database instances of a group of database instances are running, the group of database instances maintaining a common dataset; identify, from among the individual physical servers indicated in the infrastructure data, a second physical sever that is nearest the first physical server, wherein a particular database instance is running on the second physical server; and send, to the first physical server, an indication of at least one of the particular database instance or the second physical server.

16. (Original) The system of claim 15, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: determine network latencies between the first physical server and the individual physical servers of the cluster of physical servers on which individual database instances are running; and determine that a network latency between the first physical server and the second physical server is the lowest of the network latencies, wherein the second physical server is identified as being nearest to the first physical server based at least in part on the network latency being the lowest of the network latencies.

17. (Original) The system of claim 15, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: determine, using the infrastructure data, locations of the individual physical servers of the cluster of physical servers on which individual database instances are running; and determine, from the locations, that a first location of the first physical server is nearest a second location of the second physical server from among the locations of the individual physical servers, wherein the second physical server is identified as being nearest to the first physical server based at least in part on the first location being nearest the second location.

18. (Original) The system of claim 15, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: determine a ranked list of the database instances, wherein the database instances are ranked in the ranked list based at least in part on how near the first physical server is to the individual physical servers on which the database instances are running; and send the ranked list of the database instances to the first physical server.

19. (Original) The system of claim 15, wherein the first physical server is the same as the second physical server.

20. (Original) The system of claim 15, wherein: the first physical server is different than the second physical server; and the second physical server on which the particular database instance is running is nearest the first physical server such that, at least one of: the application container accesses the particular database instance with the least amount of network latency from among the group of databases instances; or the first physical server is located nearest the second physical server from among the cluster of physical servers.
11. The method of claim 9, wherein: the particular physical server is different than the physical server; and the particular physical server on which the database instance is running is nearest the physical server of the application container such that, at least one of: the application container accesses the database instance with the least amount of network latency from among the group of databases instances; or the physical server is located nearest the particular physical server from among the cluster of physical servers.

12. The method of claim 9, further comprising receiving, at the application container, a ranked list of the database instances that are ranked based at least in part on how near the physical server of the application container is to the respective physical servers on which the database instances are instantiated.

13. The method of claim 12, further comprising: determining that the database instance running on the particular physical server is unavailable for access by the application container; identifying, from the ranked list of the database instances, a secondary database instance that is accessible by the application container; and accessing, by the application container, the secondary database instance.

14. The method of claim 9, wherein the indication of the of the database instance comprises a domain name associated with the database instance, further comprising: performing a domain name system (DNS) lookup to identify an internet protocol (IP) address associated with the particular physical server, wherein receiving the indication of the database instance comprises identifying, based at least in part on the DNS lookup, the indication that the particular physical server is nearest the physical server.

15. A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: instantiate an application container on a first physical server of a cluster of physical servers, the application container being included in a group of application containers of a clustered application that execute on the cluster of physical servers; receive infrastructure data indicating individual physical servers of the cluster of physical servers on which individual database instances of a group of database instances are running, the group of database instances maintaining a common dataset; identify, from among the individual physical servers indicated in the infrastructure data, a second physical sever that is nearest the first physical server, wherein a particular database instance is running on the second physical server; and send, to the first physical server, an indication of at least one of the particular database instance or the second physical server.

16. The system of claim 15, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: determine network latencies between the first physical server and the individual physical servers of the cluster of physical servers on which individual database instances are running; and determine that a network latency between the first physical server and the second physical server is the lowest of the network latencies, wherein the second physical server is identified as being nearest to the first physical server based at least in part on the network latency being the lowest of the network latencies.

17. The system of claim 15, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: determine, using the infrastructure data, locations of the individual physical servers of the cluster of physical servers on which individual database instances are running; and determine, from the locations, that a first location of the first physical server is nearest a second location of the second physical server from among the locations of the individual physical servers, wherein the second physical server is identified as being nearest to the first physical server based at least in part on the first location being nearest the second location.

18. The system of claim 15, comprising further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: determine a ranked list of the database instances, wherein the database instances are ranked in the ranked list based at least in part on how near the first physical server is to the individual physical servers on which the database instances are running; and send the ranked list of the database instances to the first physical server.

19. The system of claim 15, wherein the first physical server is the same as the second physical server.

20. The system of claim 15, wherein: the first physical server is different than the second physical server; and the second physical server on which the particular database instance is running is nearest the first physical server such that, at least one of: the application container accesses the particular database instance with the least amount of network latency from among the group of databases instances; or the first physical server is located nearest the second physical server from among the cluster of physical servers.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11108840 teaches a method for running a virtual resource. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196